Citation Nr: 0708672	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  06-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
and PTSD.  

The Board points out that the matter involving hearing loss 
is not on appeal at this time.  Subsequent to issuance of the 
February 2004 rating decision, the veteran filed a notice of 
disagreement with the RO determinations to deny service 
connection for both bilateral hearing loss and PTSD.  In 
April 2004, the veteran gave testimony on both hearing loss 
and PTSD before a Decision Review Officer (DRO) at the RO.  
On December 2, 2005, VA issued a statement of the case (SOC) 
addressing both matters.  In his December 2005 VA Form 9, 
however, the veteran specifically limited his appeal to only 
the matter of entitlement to service connection for PTSD.  
Rather than checking the box on that form indicating his 
desire to appeal all issues addressed in the SOC, the veteran 
checked the box that indicated he read the SOC and that 
contained the sentence: "I AM ONLY APPEALING THESE ISSUES: 
(List below.)"  Then, in the space provided below he wrote 
in:  "ENTITLEMENT TO SERVICE CONNECTION FOR PTSD".  Beneath 
that, in a box designated for providing reasons why one would 
believe their case was decided incorrectly, the veteran 
discussed his PTSD, but mentioned nothing about the hearing 
loss issue.  Additionally, in a January 2006 VA Form 1-646, 
the veteran's representative listed the PTSD matter as the 
only question at issue.  

Since the above noted documents indicated that the veteran 
did not wish to pursue the matter involving hearing loss, and 
the veteran did not submit a substantive appeal on the 
matter, the Veteran's Service Center in Augusta, Maine, sent 
the veteran a letter on February 2, 2006, informing him that 
his appeal for hearing loss was being withdrawn and that he 
had until February 4, 2006 (one year from the date of the 
letter notifying him of his denial of service connection) to 
reinstate the claim.  

While the Board acknowledges that it would be unreasonable to 
hold the veteran (as the letter indicated) to only two days 
notice for him to act on the matter and reinstate his claim, 
if that was his desire, it cannot be overlooked that the 
veteran never replied to the February 2006 letter at all, nor 
did he otherwise contact VA (though a phone number was 
provided in that letter) to indicate a desire to reinstate 
the claim regarding hearing loss.  In short, the veteran 
properly confined his appeal to the PTSD matter by way of the 
December 2005 VA Form 9 that specifically restricted the 
appeal to PTSD.  He was informed in February 2006 that the 
hearing loss matter was withdrawn and that he could reinstate 
that issue if he contacted VA; however, the veteran failed to 
do so.  It was not until November 2006, nine months after 
receipt of notice that the matter was withdrawn, that the 
veteran raised the matter again when testimony regarding his 
hearing loss disability was taken at the November 2006 
hearing.  

The Board finds that the matter involving service connection 
for hearing loss is not properly in appellate status.  The 
aforementioned documentation shows both affirmative steps 
taken by the veteran to restrict his appeal to PTSD, and the 
lack of any response when informed that the hearing loss 
matter was so withdrawn.  As such, the issue of service 
connection for bilateral hearing loss was properly withdrawn 
and is not currently on appeal before the Board at this time.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in November 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and the 
occurrence of a claimed in-service stressor supporting the 
current diagnosis of PTSD is not established by credible 
supporting evidence.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in June 2003, prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
informing him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  The veteran was also provided notice 
concerning the disability-rating and effective-date elements 
of the claim by letter mailed in March 2006.  

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  
38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Service personnel records indicate that the veteran served on 
active duty from January 8, 1959 to December 19, 1960 and 
that he was assigned to Hq. Company 3d Medium Truck Battalion 
40th Armored, 1st Calvary Division in Korea from December 24, 
1959 to November 29, 1960.  The veteran's service records do 
not show that he engaged in combat with the enemy and the 
veteran has no award or decoration that would suggest that he 
engaged in combat with the enemy.  Accordingly, the Board 
finds that credible supporting evidence is required to 
establish the occurrence of a stressor supporting a diagnosis 
of PTSD.

Service medical records are negative for any diagnosis, 
treatment or complaints related to PTSD or any other 
psychiatric disorder or that he complained of stress 
resulting from trauma.

During a psychiatric evaluation at the Vet Center in Bangor, 
Maine in June 2003, the veteran was diagnosed with PTSD.  At 
that time, the veteran reported the following symptoms: sleep 
problems; nightmares; irritability; quick temper; no interest 
in social activities; avoidance of crowds; jumpiness; 
flashbacks and social isolation.  He also reported to the 
counselor that between November 1959 and November 1960, while 
on active military duty in Korea, he saw a dead Korean 
civilian who had been killed and hung up on a gate with tongs 
through each ear at a Turkish compound down the road from his 
camp.  He claimed further that he passed the body on several 
occasions as he was required to go in that direction when 
taking tanks to the wash rack and the body hung on the gate 
for three days.  

The veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) at the RO in April 2004.  
During the hearing, he reiterated his contention that he 
suffers from PTSD which stems from witnessing a dead Korean 
civilian hanging from the gate of a Turkish compound while on 
active duty in Korea.

Following the DRO hearing, with the assistance of the RO, 
five buddy statements were submitted from individuals who 
served on active military duty at the same time as the 
veteran.  These veterans all claimed to have heard about the 
dead Korean civilian that the veteran claims to have seen but 
none of them actually alleges to have witnessed the body 
themselves.  Furthermore, a November 2005 report from the 
CURR indicated that the veteran's alleged stressor could not 
be researched because the killing of civilians is extremely 
difficult to verify and that such an incident would have had 
to have been reported and documented order to be verified.

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no competent evidence of record 
to corroborate the veteran's allegation that he witnessed a 
dead Korean civilian hanging from the gate of a Turkish 
compound attached to the 1st Cavalry Division.  The general 
information provided by the veteran is not sufficient to 
permit verification of the alleged stressor.  The buddy 
statements submitted in support of the veteran's claims are 
also not sufficient to permit verification of the alleged 
stressor because, in part, none of the veterans who wrote the 
letters claimed to have been eye-witnesses to the incident.

The Board is aware that the counselor who diagnosed the 
veteran with PTSD has suggested that the veteran's disorder 
is related to his military service based on the occurrence of 
alleged stressor.  However, credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


